Citation Nr: 0213552	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  01-04 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fractures of the left radius and ulna, currently rated 20 
percent disabling.

2.  Entitlement to a compensable rating for residuals of a 
left knee injury.

3.  Entitlement to a compensable rating for residuals of a 
low back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and family members.  


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied increased ratings for residuals of 
fractures of the left radius and ulna, residuals of a left 
knee injury, and residuals of a low back injury.  

In his substantive appeal, the veteran indicated that he 
wanted to be scheduled for a personal hearing before a Member 
of the Board at the RO.  However, in May 2001, he changed his 
mind and requested a personal hearing before a hearing 
officer at the RO.  This hearing was scheduled and held in 
June 2001.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  Residuals of fractures of the left radius and ulnar are 
manifested by subjective complaints of left arm weakness and 
pain, with no more than slight limitation of flexion of the 
wrist.  

3.  Residuals of a left knee injury are manifested by 
effusion in the knee joint, with crepitation and pain on 
movement, productive of functional impairment comparable to 
no more than slight limitation of flexion of the left leg.  

4.  Residuals of a low back injury are manifested by pain 
productive of no more than moderate limitation of motion of 
the lumbosacral spine.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of 
fractures of the left radius and ulna have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5214 (2001).  

2.  The criteria for a 10 percent rating for residuals of a 
left knee injury have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 
(2001).  

3.  The criteria for a 20 percent rating for residuals of low 
back injury have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5292 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Rating decisions, a statement of the case, supplemental 
statements of the case, and VA letters to the veteran, 
apprised the veteran of the law applicable in adjudicating 
the appeal, the reasons and bases for VA's decisions, and the 
information and evidence needed to substantiate the claims.  
Specifically, in compliance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), a February 9, 2001 letter from the RO 
informed the veteran of the recent enactment of the VCAA.  
The RO apprised the veteran of the development VA would 
attempt to perform, and the evidence the veteran needed to 
provide to substantiate his claim.  The RO noted that VA 
would make reasonable efforts to obtain relevant evidence; 
however, he was responsible for submitting the evidence.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA treatment reports and private medical 
records have been associated with the file and the veteran 
has was afforded a VA examination in September 2000.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the veteran 
will apply].  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2001).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2001).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2001).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of 
Appeals for Veterans Claims (Court) held that diagnostic 
codes which provide a rating on the basis of loss of range of 
motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be considered.  

I.  Residuals of Fractures of the Left Radius and Ulna

Service medical records show that the veteran sustained a 
simple comminuted fracture of the left ulna and radius when 
he was involved in a jeep accident in July 1945.  A tank ran 
into his parked jeep and he was pinned to the jeep.  In 
August 1945, he underwent open reduction and internal 
fixation of the radius and ulna with plates and screws.  
Follow-up progress notes dated from January 1946 to March 
1946 indicate that the fractures were healing well.  
Initially, there was moderate diminution in pronation and 
supination of the forearm; and moderately diminished flexion 
and extension of the wrist.  There were no nerve 
disturbances.  In March 1946, there was normal flexion and 
extension of the elbow; and wrist motion was normal except 
for the last few degrees of pronation.  

In a March 1946 rating decision, service connection was 
granted for residuals of fractures of the left ulna and 
radius and a noncompensable rating was assigned.  In a March 
1949 rating decision, the residuals were rated by analogy to 
favorable ankylosis of the wrist, and a 20 percent rating was 
assigned under Diagnostic Code 5214 effective May 4, 1948.  
Residuals noted at that time included healed fractures of the 
distal end of the left ulna and radius, with bony deformity 
of fixation plating and healed fractures of the wrist, fifth 
metacarpal and scaphoid bones with deformity and limitation 
of motion in the minor upper extremity.  The 20 percent 
rating has remained in effect since that time.  

Diagnostic Code 5214 pertains ankylosis of the left wrist.  
Favorable ankylosis of the wrist of the minor arm is assigned 
a 20 percent rating.  A 30 percent rating is warranted if the 
wrist is ankylosed in any other position except favorable.  
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2001).  

Normal wrist extension is to 70 degrees, and normal wrist 
flexion is to 80 degrees.  Normal ulnar deviation is to 45 
degrees and normal radial deviation is to 20 degrees.  Normal 
forearm pronation is to 80 degrees and normal forearm 
supination is to 85 degrees.  Normal flexion of the elbow is 
from 0 degrees to 145 degrees.  38 C.F.R. § 4.71, Plate I 
(2001).  

Upon VA examination in September 2000, the veteran reported 
left arm weakness and pain.  Clinical evaluation revealed 
that the left forearm was normally aligned; there was no 
deformity, swelling, or atrophy.  Well-healed, nontender 
surgical scars were noted on both sides of the forearm.  Grip 
was fairly strong in comparison to the right side.  There was 
no deformity of the left hand and no tenderness upon 
palpation.  Range of motion of the wrist was extension to 65 
degrees; flexion to 70 degrees; ulnar deviation to 25 
degrees; and radial deviation to 15 degrees.  Range of motion 
of the forearm was supination to 70 degrees, and pronation to 
85 degrees.  Range of motion of the elbow was from 0 degrees 
to 145 degrees.  There was no complaint of pain upon 
movement.  The power of the left arm muscles against 
resistance was strong.  X-ray of the left forearm showed a 
satisfactorily healed fracture of the radius and ulna without 
deformity.  X-ray of the wrist revealed an old healed 
fracture in the distal area.  X-ray of the hand showed a 
healed fracture of the fifth metacarpal with mild deformity.  

At a personal hearing before a hearing officer at the RO in 
June 2001, the veteran testified that he had pain in his left 
arm from time to time, particularly if the plates in the arm 
were tapped.  His representative asserted that the veteran's 
wrist disability met the criteria for a 30 percent rating 
under Diagnostic Code 5211.  

Based on the clinical findings discussed above, the Board 
finds that an increased rating for residuals of fractures of 
the left radius and ulna is not warranted.  The veteran's 
wrist is not ankylosed in any position.  Hence, he does not 
meet the criteria for a 30 percent rating under Diagnostic 
Code 5214.  Furthermore, recent examination did not reveal 
any pain on motion or functional impairment to warrant 
consideration of a higher rating in accordance with 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca, supra.  X-rays showed well healed 
fractures of the radius and ulna.  There is no indication 
that there is nonunion of the ulna or radius with flail false 
joint; or with false movement and loss of bone substance with 
marked deformity to warrant a higher rating under Diagnostic 
Code 5210, 5211 or 5212.  Neither ankylosis nor flail joint 
of the elbow has been shown, and range of motion of the 
forearm was within normal limits.  Therefore, consideration 
of any of the other diagnostic codes pertaining to these 
limitations would be inappropriate.  See generally, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5205-5209 (2001).  

In sum, there is no affirmative evidence to warrant the 
assignment of a higher rating for this disability.  
Consequently, the Board concludes that the preponderance of 
the evidence is against an increased rating for residuals of 
a fracture of the left radius and ulna.  Therefore, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Alemany, supra.  

II.  Residuals of a Left Knee Injury

Service medical records reflect that the veteran injured his 
left knee when he was involved in the jeep accident in July 
1945.  Specifics of the injury to the knee were not indicated 
in the reports.  In a June 1946 rating decision, service 
connection was granted for residuals of a left knee injury.  
A noncompensable rating was assigned because no symptoms were 
identified upon clinical evaluation and there was no 
demonstrable limitation of motion.  

The veteran filed a claim for an increased rating in July 
2000.  Interim VA and private medical reports dated from 
March 1948 to June 1962, show that the veteran continued to 
complain of left knee pain.  In a May 1948 letter, G.K., M.D. 
(Dr. K.), diagnosed the veteran with recurrent synovitis of 
the left knee with probable traumatic arthritis.  Dr. K. 
noted that previous examination of the veteran revealed 
marked swelling in the left knee joint which required 
immobilization.  Upon VA examination in March 1950, there was 
pain in the left knee upon palpation.  In a July 1950 letter, 
F.J.F., M.D. (Dr. F.) stated that the veteran's left knee did 
not demonstrate any restriction of motion and there was no 
swelling.  However, there was moderate tenderness over the 
lower pole of the patella and a little grating on motion.  He 
related that the X-rays showed a little sharpening of the 
tibial spine and lipping of the patellar poles which 
indicated an early type of traumatic arthritis.  

Upon VA examination in September 2000, the veteran reported 
that his knee had become more painful over the years since 
the accident in service.  Clinical evaluation revealed that 
there was 10 degrees of mild varus deformity, but the 
ligaments were stable.  There was tenderness on the medial 
side and effusion in the joint.  Range of motion was from 5 
degrees to 130 degrees, with crepitation upon movement.  
There was no quadriceps weakness.  X-rays showed mild 
arthritic changes.  The examiner commented that the arthritic 
change in the left knee was independent of the injuries in 
service.  

In an April 2001 letter, G.S., M.D., opined that the 
veteran's arthritis was related to the multiple injuries he 
sustained in the jeep accident in service.  

At a personal hearing in June 2001, the veteran testified 
that he continued to experience pain and swelling in his left 
knee.  

The veteran's left knee disability has remained 
noncompensable since service connection was initially 
established, and it is currently rated under Diagnostic Code 
5257 which pertains to recurrent subluxation or lateral 
instability of the knee.  Slight recurrent subluxation or 
lateral instability is assigned a 10 percent disability 
rating.  Moderate recurrent subluxation or lateral 
instability warrants a 20 percent disability rating.  A 
30 percent disability rating requires that the recurrent 
subluxation or lateral instability be severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2001).  

In a December 2001 rating decision, the RO denied service 
connection for degenerative changes in the left knee.  No 
appeal has been taken from that determination.  However, the 
Board observes that the VA examiner did not separate out the 
clinical findings that may be associated with the veteran's 
left knee injury in service in contrast to the arthritic 
changes he asserted were independent of that injury.  The 
veteran clearly sustained an injury to his left knee in 
service, and the post-service medical reports document 
continued complaints of pain and effusion of the left knee.  
The Board is precluded by law from engaging in the task of 
clinically distinguishing which symptoms would be 
attributable to nonservice-connected arthritis in contrast to 
service-connected residuals of left knee injury in service.  
Hence, resolving reasonable doubt in the veteran's favor, the 
Board will consider all symptoms as though service-connected.  
See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.1, 4.2; Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (when it is not possible 
to separate the effects of a non-service-connected condition 
from those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition).  

Upon VA examination in September 2000, the veteran's left 
knee ligaments were found to be stable.  Therefore, he does 
not meet the criteria for a 10 percent rating under 
Diagnostic Code 5257.  However, other symptoms reported 
included limitation of motion, pain on movement, and effusion 
in the joint.  In view of these findings, the Board concludes 
that the veteran's left knee disability should be rated 
pursuant to the diagnostic codes pertaining to limitation of 
motion of the leg, rather than under Diagnostic Code 5257.  

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001) pertains to 
limitation of flexion of the leg.  A noncompensable rating is 
assigned when flexion is limited to 60 degrees; a 10 percent 
rating is assigned when flexion is limited to 45 degrees; and 
a 20 percent rating is assigned when flexion is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).  
Diagnostic Code 5261 pertains to limitation of extension of 
the leg.  A noncompensable rating is assigned when extension 
is limited to 5 degrees; a 10 percent rating is assigned when 
extension is limited to 10 degrees; and a 20 percent rating 
is assigned when extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  Full range 
of motion of the knee is measured from 0 degrees to 140 
degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II 
(2001).  

Based on the range of motion studies reported above, the 
veteran does not meet the criteria for a compensable rating 
under Diagnostic Code 5260 or 5261.  However, based on the 
objective findings of effusion in the joint, crepitation upon 
movement, and pain upon palpation, and with consideration of 
38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra, the Board 
concludes that a 10 percent rating is warranted for residuals 
of a left knee injury.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5260.  There is no objective clinical evidence that 
supports the assignment of a higher rating.  Furthermore, as 
noted above, the veteran has not met the criteria for a 
10 percent rating under Diagnostic Code 5257.  Therefore, a 
separate compensable rating based on instability may not be 
granted.  See VAOPGCPREC 23-97.  Consequently, the Board 
concludes that a rating in excess of 10 percent is not 
warranted for the veteran's service-connected residuals of a 
left knee injury.  

III.  Residuals of a Low Back Injury

Service medical records reflect that the veteran also injured 
his low back when he was involved in the jeep accident in 
July 1945.  Specifics of the injury to the low back were not 
indicated in the reports.  In a March 1948 rating decision, 
service connection was granted for residuals of a back 
injury.  A noncompensable rating was assigned because no 
symptoms were identified upon clinical evaluation.  

The veteran filed a claim for an increased rating in July 
2000.  Interim VA and private medical reports dated from 
March 1948 to June 1962, show that the veteran continued to 
complain of low back pain.  In a March 1948 letter, it was 
noted that the veteran had persistent pain in his lower back.  
In May 1948, Dr. K. reported that the veteran had full range 
of motion of the lumbosacral spine without spasms.  However, 
there was  tenderness over the lumbosacral region.  Chronic 
lumbosacral strain was diagnosed.  In a November 1949 letter, 
Dr. F. noted that the veteran had been diagnosed with 
sacroiliac arthritis.  Upon VA examination in March 1950, it 
was noted that the veteran's back pain was aggravated with 
any bending or lifting.  He had worn a back brace for the 
past nine months with some relief.  X-rays showed sacroiliac 
arthritis.  In a July 1950 letter, Dr. F. reported that the 
veteran continued to have pain in the low back with our 
without strenuous exercise.  Clinical evaluation revealed 
tenderness at the L4 and L5 levels and at the lumbosacral 
junction, and the lower pole of the left sacroiliac joint and 
adjacent left notch.  Neurological examination was 
unremarkable.  Upon VA examination in December 1950, the 
veteran reported chronic pain in the back.  

Upon VA examination in September 2000, the veteran reported 
that his back had become more painful over the years since 
the accident in service.  Clinical evaluation revealed that 
there was no spasm or atrophy.  Range of motion was extension 
to 10 degrees with pain; flexion to 45 degrees with pain at 
the end of the motion; right and left lateral flexion to 10 
degrees without pain; and right and left rotation to 10 
degrees without pain.  Both lower limbs were negative for any 
neurological deficiency.  Lasegue test was negative.  X-rays 
showed mild degenerative changes with kyphosis at the 
thoracic spine.  In a May 2001 follow-up memorandum, the 
examiner commented that the veteran's spinal arthritis was 
diffuse and degenerative in nature.  He was unable to comment 
about any specific injury to a specific area.  

In an April 2001 letter, G.S., M.D., opined that the 
veteran's arthritis was related to the multiple injuries he 
sustained in the jeep accident in service.  

At a personal hearing in June 2001, the veteran testified 
that he continued to experience pain in his low back.  

In a December 2001 rating decision, the RO denied service 
connection for degenerative changes in the thoracic and 
lumbar spine.  No appeal has been taken from that 
determination.  However, the Board again observes that the VA 
examiner did not separate out the clinical findings that may 
be associated with the veteran's low back injury in service 
in contrast to the nonservice-connected arthritic changes he 
asserted were due to age.  He stated that he was unable to 
comment about any specific injury to a specific area.  The 
veteran clearly sustained an injury to his back in service, 
and he has continued to complain of chronic pain in his low 
back.  X-rays showed evidence of sacroiliac arthritis as 
early as November 1949.  As such, in looking at the veteran's 
disability in light of the whole record history, the Board 
finds that the task of distinguishing which symptoms would be 
attributable to the service-connected injury would be 
formidable.  38 C.F.R. §§ 4.1, 4.2.  Therefore, in addressing 
the proper evaluation assignable for the residuals of a low 
back injury, the Board will consider all symptoms as though 
service connected.  See 38 U.S.C.A. § 5107; Mittleider, 
supra.

The veteran's low back disability has remained noncompensable 
since service connection was initially established, and it is 
currently rated under Diagnostic Code 5295 which pertains to 
lumbosacral strain.  Lumbosacral strain with characteristic 
pain on motion is assigned a 10 percent rating.  A 20 percent 
rating is warranted when clinical findings include muscle 
spasm on extreme forward flexion and loss of lateral spine 
motion on one side.  A 40 percent rating may be granted if 
the lumbosacral strain is severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward flexion, loss of lateral motion, 
arthritic changes or narrowing or irregularity of 
intervertebral spaces, or some of the above with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2001).  

A low back disability may also be rated based upon limitation 
of motion of the lumbosacral spine.  Slight limitation of 
motion of the lumbosacral spine is assigned a 10 percent 
rating.  Moderate limitation of motion warrants a 20 percent 
rating, and severe limitation of motion warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  

Upon VA examination in September 2000, the veteran did not 
have any muscle spasms in his lumbosacral spine.  However, he 
had demonstrable limitation of motion with pain on motion.  
In view of these findings, the Board concludes that 
evaluation under Diagnostic Code 5292 would be most 
appropriate.  In considering the findings discussed above, 
and with consideration of 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca, supra, the veteran's limitation of motion of the 
lumbosacral spine may be considered moderate.  Hence, a 20 
percent rating may be assigned under Diagnostic Code 5292.  
Findings compatible with severe limitation of motion or 
severe lumbosacral strain have not been demonstrated.  
Therefore, a rating in excess of 20 percent is not warranted.  


ORDER

An increased rating for residuals of fractures of the left 
radius and ulna is denied.  

A 10 percent rating for residuals of a left knee injury is 
granted, subject to the regulations governing the payment of 
monetary awards.  

A 20 percent rating for residuals of a low back injury is 
granted, subject to the regulations governing the payment of 
monetary awards.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

